HAWLEY, District Judge.
This action Is brought upon a policy of insurance issued to Alexander Cohen June 10, 1885, for $3,000, made payable, in case of his death, to his wife, Pine Cohen, the defendant in error herein. Indorsed and printed upon the notice of the application for the policy is the following notice to applicants and policy holders: “No policy holder must expect to be notified when his premium will be due. It is the practice of the company to send these notices as reminders, when the address is known; but no responsibility is assumed on the part of the company in consequence of their nonreception.” All the premiums upon this policy were paid up to June 11, 1892, and one-half of the annual premium due for the year commencing on that day was paid. No other premiums were paid. Alexander Cohen died September 21, 1897. Judgment was rendered in favor of defendant in error for $2,671.41. The facts alleged in the pleadings, and the ruling of the court thereon, bring the case within the principles announced in Insurance Co. v. Hill (C. C. A.) 97 Fed. 263; and upon the authority of that case, and of the authorities cited therein, the judgment of the circuit court is affirmed, with costs.